Citation Nr: 1314413	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  06-08 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1944 until June 1946. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri; however, jurisdiction of the claims is with the RO in Newark, New Jersey.  

The Board initially considered this appeal in March 2009 and remanded the claim for additional development.  The RO/Appeals Management Center (AMC) completed all requested development, and the case was returned to the Board.  The Board denied the claim in an August 2010 decision.  The Veteran appealed the August 2010 decision to the United States Court of Appeals for Veterans Claims (Court), and in a Memorandum Decision dated in March 2012, the Court vacated the portion of the Board's August 2010 decision concerning TDIU and remanded the claim for further development (the Board's decision concerning an increased evaluation for posttraumatic stress disorder was affirmed).  This matter was again before the Board in November 2012 at which time the Board remanded the case for additional development.  As is discussed below, there has not been substantial compliance with the Board's November 2012 remand directives thus necessitating another remand.  Stegall v. West, 11 Vet. App. 268 (1998).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As noted above, in the Court's Memorandum Decision of March 2012, the Court vacated that portion of the Board's August 2010 decision concerning TDIU and remanded the claim for further development.  The Board, in turn, remanded the matter to the RO in November 2012 for further development.  The Board relayed in the November 2012 remand the Court's determination that the August 2010 denial of TDIU did not reflect consideration of whether the combined effect of the Veteran's service-connected disabilities caused him to be unable to secure or follow substantially gainful employment.  Rather, as the Court explained, there had been several, separate examinations addressing various conditions and their effect on the Veteran's employability individually.  Thus, the Board directed in November 2012 that the Veteran be scheduled for a Social and Industrial Survey or similar evaluation to "ascertain if the aggregate effect of the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment in light of his work history as a pressing supervisor and education consisting of 2 years of high school education."  

The Board further noted in November 2012 that the Veteran was at that time service connected for:  PTSD, rated as 50 percent disabling from May 18, 2004, residuals of a gunshot wound to the left leg, muscle group XI, rated as 20 percent disabling from June 23, 1948, residuals of a shell fragment wound, right arm muscle, group V, rated as 10 percent disabling from June 26, 1946, residuals of a left knee injury with arthritis, rated as 10 percent disabling from May 26, 1998, tinnitus, rated as 10 percent disabling from November 18, 1998, bilateral hearing loss, rated as 10 percent disabling from November 18, 1999, status post left knee arthroplasty post traumatic neuralgia of the right upper extremity, right arm associated with residuals of shell fragment wound, rated as 10 percent disabling from May 18, 2004, and post traumatic peripheral sensory neuropathy of the left leg, rated as 10 percent disabling from May 18, 2004.  His combined disability evaluation of 80 percent, effective May 18, 2004, meets the percentage requirements of 38 C.F.R. § 4.16(a).  Accordingly, the question before the Board comes down to whether his service-connected disabilities render him unemployable.

Pursuant to the Board's November 2012 remand directives, the Veteran was afforded a VA Social and Industrial Survey in January 2013.  Unfortunately, however, the survey was specifically noted to be from a psychiatric vantage-point only.  That is, the survey did not consider the combined effect of all of the Veteran's service-connected disabilities on his employability.  

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, this matter must be remanded so that the Veteran may be afforded a new Social and Industrial Survey or similar evaluation to ascertain the combined effects of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159, 4.16 (2012).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a Social and Industrial Survey or similar evaluation to ascertain if the aggregate effect of all his service-connected disabilities preclude him from securing and maintaining substantially gainful employment in light of his work history as a pressing supervisor and education consisting of 2 years of high school education.  The reviewer must address the impact of each of the Veteran's service-connected disabilities on employment in combination with each other and not in isolation from each other.  His age is not for consideration in making the determination.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Following the completion of the above, and any other development deemed necessary, adjudicate the claim for entitlement to TDIU.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



